Dooley, J.,
concurring. Reluctantly, I concur. As Justice Johnson persuasively shows, the exclusions from both the homeowner’s policy and the automobile liability policy prevent us from finding coverage under either policy. I find this result to be unjust. Despite two policies, the insureds face the cost of a defense and personal damage liability in a suit arising out of an automobile accident in a state where the Legislature has required comprehensive automobile liability insurance. Although the record is not sufficiently complete to draw a firm conclusion, in large part because the Grays have not raised the issue, there is a serious question whether the result comports with the statutory insurance requirements and minimum standards of public policy.
I emphasize at the outset that I have no difficulty with the homeowner policy exclusion. Even with respect to policy language less explicit than that present here, the majority of courts have held that homeowner’s insurance does not cover actions involving negligent entrustment of an automobile. See generally Leitner, Negligent Entrustment of a Motor Vehicle and the Homeowner’s Policy, 35 Fed. Ins. Couns. J. 335, 350 (1985). It is fair for homeowner’s carriers to leave risks associated with automobiles to automobile insurance and to exclude all coverage in that area.
Although we have decided the question of American’s coverage based on the language of the specific exclusion for noncov*386ered autos, American’s primary argument below was that negligent entrustment or supervision actions are not covered by the basic insuring agreement because they do not arise out of the “ownership, maintenance or use” of the auto involved in the accident. I agree with the United States Court of Appeals for the District of Columbia Circuit that this argument involves a “crabbed reading of the policy.” Rubins Contractors, Inc. v. Lumbermens Mutual Ins. Co., 821 F.2d 671, 675 (D.C. Cir. 1987). I would hold that basic coverage extends to a negligent entrustment or supervision action were it not excluded by the language of the nonowned auto provision in this instance.
This holding would be important because of the language of at least one of our insurance statutes. Since 1986, Vermont has been a compulsory insurance state requiring owners and operators to have in effect an automobile liability insurance policy in specified amounts for damages “in any one accident.” 23 V.S.A. § 800(a). The Legislature has provided that:
(b) Every policy insuring against liability arising out of the ownership, maintenance or use of any motor vehicle shall provide insurance against loss resulting from the liability imposed by law for damages because of bodily injury or death of any person within this state ....
23 V.S.A. § 941(b). That section applies because American’s policy insures against liability arising out of the “ownership, maintenance or use” of the auto in this accident although not with respect to the claim being made. The question is whether coverage can be excluded, as it was here, in view of the Legislature’s broad policy that compensation should be available to victims of motor vehicle accidents from those legally responsible for their injuries at least up to the statutory liability amounts.
We have not had an opportunity to consider whether the advent of compulsory insurance in Vermont affects the ability of carriers to include particular exclusions in automobile liability policies. A number of courts have found particular exclusions to be so inconsistent with compulsory insurance laws that they have invalidated them on public policy grounds. See, e.g., Cotton States Mutual Ins. Co. v. Neese, 254 Ga. 335, 341, 329 S.E.2d 136, 141 (1985) (exclusion for accident occurring while insured is “attempting to avoid apprehension or arrest”); Jennings v. Government Employees Ins. Co., 302 Md. 352, 362, 488 *387A.2d 166, 171 (1985) (household member exclusion); Mutual of Enumclaw Ins. Co. v. Wiscomb, 97 Wash. 2d 203, 213, 643 P.2d 441, 446 (1982) (same).
I recognize that the plaintiffs in the underlying case are likely to have some access to insurance because the car driven by Victor Gray was insured under another policy. The availability of alternative insurance may be a factor bearing on the validity of this exclusion although it is little comfort to the Grays who face personal liability, and the cost of a defense, without insurance. I also recognize that American has argued that the Grays could have obtained coverage for the accident by including Victor Gray’s car as a covered auto. I have some question whether Laurie and Bonnie Gray could simply add the son’s vehicle since coverage relates to “your covered auto” (emphasis supplied). In any event, this is an incomplete answer applicable in only some negligent entrustment cases and presumably requiring payment of a full premium for coverage limited only to negligent entrustment or supervision cases. All of this bears exploration in a proper case before we conclude that insureds in this state face automobile negligence liability with no realistic or appropriate ability to insure against the risk.